DETAILED ACTION
Claim(s) 1-10 as filed 1/13/2022 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houtschilt et al. (US Patent 9540995).
Regarding Claim 1, Houtschilt discloses a valve device configured to adjust an opening degree of a flow path for fluid (abstract) comprising: an axial member 144 configured to be fixed to the flow path (col. 6, lines 28-31; ends 152 and 154 may be fixedly mounted to the wall 140 such that the shaft does not rotate); a valve body 146 rotatable about the axial member 144 (col. 7, lines 13-16), being configured to be rotated in a closing direction in which the opening degree is reduced, and to be rotated, by the use of the fluid flowing down through the flow path, in an opening direction in which the opening degree is increased (col. 7, lines 16-19; pressure from the fluid flowing opens the valve as described in col. 6, lines 9-14); and a biasing member 150 that is provided to the axial member 144 (150 surrounding 144 and therefore “provided to the axial member”) inside the flow path (it is noted that although Houtschilt describes the flow path as 124, the auxiliary region 138 is in communication with this flow path and therefore the entire internal region is readable on the recited “flow path”, thereby providing the biasing member 150 inside the flow path), and is configured to bias the valve body to rotate in the closing direction (col. 6, lines 9-14).
Regarding Claim 2, Houtschilt further discloses, wherein a position where the valve body rotating in the closing direction reaches is a closed position (Houtschilt discloses the closed position, as shown in Figure 5, is a fully closed position where the flow is substantially blocked; col. 7, lines 16-24), and wherein, when positioned in the closed position, the valve body is tilted with respect to a cross section perpendicular to a flow direction of the fluid in the flow path (a tilted configuration is shown in Figure 5 in the closed position).
Regarding Claim 4, Houtschilt is seen as further disclosing the biasing member 150 is provided inside the valve body (the biasing member 150 is provided between two portions, indicated at 159, of the valve body as shown in Figure 2; therefore, the biasing member is seen to be “inside” the valve body as the term “inside” does not require the biasing member to be completely encapsulated by the valve body).
Regarding Claim 5, Houtschilt further discloses the valve device is mounted to a vehicle 14, and wherein the fluid is an exhaust gas from the vehicle engine (as shown in Figure 1).
Regarding Claim 6, Houtschilt further discloses the valve device is provided in a muffler through which the exhaust gas flows down (col. 3, line 63 – col. 4, line 7).
Allowable Subject Matter
Claims 3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, Houtschilt fails to teach a central axis, which is defined by the valve body rotating about the axial member, passes through a substantial center of the flow path (instead Houtschilt teaches the axis of rotation of the valve member is offset from the center of the flow path as shown in Figure 2).  Flap check valves with rotation axes along the center of the flow path are known as taught by Buckner (US Patent 4005732) and Goll (US Patent 386461).  Buckner teaches an axial member 7 defining an axis through a substantial center of a flow path (Figure 2 especially), however Buckner fails to teach, when in the closed position, the valve body is tilted with respect to a cross section perpendicular to a flow direction of the fluid in the flow path as required by claim 2.  Goll teaches an axial member G defining an axis through a substantial center of a flow path (Figures 3 and 4) and also teaches the valve member tilted when in the closed position (Figure 3).  However, Goll fails to teach a biasing member inside the flow path as required by claim 1.
Regarding Claim 7, Houtschilt fails to teach the spring is a tension coil spring (instead Houtschilt teaches the spring is a torsion spring).  Tension springs with check valves are known, as taught by Thomas et al. (US Patent 10436088) and Burris et al. (US Patent 8662119).  Thomas teaches a tension spring 138, however the spring is not provided inside the flow path as required by claim 1.  Burris teaches tension spring 800 (Figure 4C), however the spring 800 is not provided such that “a first end connected to the axial member, and a second end connected to the valve body” as required by claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iwata (US Patent 5709241) teaches an exhaust gas butterfly valve.  Hansen et al. (US Patent 4128111) teaches a check valve which is tilted in the closed position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753